 1   GENIENE B. STILLWELL, SBN 138323
     gstillwell@stillwelllawoffice.com
 2   FREDA TJOARMAN, SBN 285995
     freda@stillwelllawoffice.com
 3   STILLWELL LAW OFFICE, P.C.
     1590 South Coast Highway, Suite 8
 4   Laguna Beach, CA 92651
     Telephone: (949) 494-4744
 5   Facsimile: (949) 494-4734
 6   Attorneys for PLAINTIFF HENNA M. KRISHAN
 7   MARK PHILLIPS, SBN 223289
     mark.phillips@arentfox.com
 8   SADAF BATHAEE, SBN 276096
     sadaf.bathaee@arentfox.com
 9   ARENT FOX LLP
     555 West Fifth Street, 48th Floor
10   Los Angeles, CA 90013-1065
     Telephone: (213) 629-7400
11   Facsimile: (213) 629-7401
12   Attorneys for DEFENDANT CISION US INC.
13

14                       UNITED STATES DISTRICT COURT
15                     CENTRAL DISTRICT OF CALIFORNIA
16   HENNA M. KRISHAN, an                     Case No.    8:17-cv-02273-AG-DFM
     individual,
17                                            STIPULATED PROTECTIVE
                        Plaintiff,            ORDER
18
            v.                                [Discovery Document: Referred to
19                                            Magistrate Judge Douglas F.
     CISION US INC., a corporation, and       McCormick]
20   DOES 1 through 100, inclusive,
21                      Defendants.
22

23

24

25

26

27

28

                          STIPULATED [PROPOSED] PROTECTIVE ORDER
 1   1.    INTRODUCTION
 2         1.1    Purposes and Limitations
 3         Discovery in this action is likely to involve production of confidential,
 4   proprietary or private information for which special protection from public
 5   disclosure and from use for any purpose other than prosecuting this litigation may
 6   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 7   enter the following Stipulated Protective Order (“Order”). The parties acknowledge
 8   that this Order does not confer blanket protections on all disclosures or responses to
 9   discovery and that the protection it affords from public disclosure and use extends
10   only to the limited information or items that are entitled to confidential treatment
11   under the applicable legal principles.
12         1.2    Good Cause Statement
13         This action is likely to involve medical records, trade secrets, customer and
14   pricing lists and other valuable research, development, commercial, financial,
15   technical and/or proprietary information for which special protection from public
16   disclosure and from use for any purpose other than prosecution of this action is
17   warranted. Such confidential and proprietary materials and information consist of,
18   among other things, medical records, confidential business or financial information,
19   information regarding confidential business practices, or other confidential research,
20   development, or commercial information (including information implicating privacy
21   rights of third parties), information otherwise generally unavailable to the public, or
22   which may be privileged or otherwise protected from disclosure under state or
23   federal statutes, court rules, case decisions, or common law. Accordingly, to
24   expedite the flow of information, to facilitate the prompt resolution of disputes over
25   confidentiality of discovery materials, to adequately protect information the parties
26   are entitled to keep confidential, to ensure that the parties are permitted reasonable
27   necessary uses of such material in preparation for and in the conduct of trial, to
28   address their handling at the end of the litigation, and serve the ends of justice, a
                                                 2
                             STIPULATED [PROPOSED] PROTECTIVE ORDER
 1   protective order for such information is justified in this matter. It is the intent of the
 2   parties that information will not be designated as confidential for tactical reasons
 3   and that nothing be so designated without a good faith belief that it has been
 4   maintained in a confidential, non-public manner, and there is good cause why it
 5   should not be part of the public record of this case.
 6         1.3    Acknowledgment of Procedure for Filing Under Seal
 7         The parties further acknowledge, as set forth in Section 12.3, below, that this
 8   Stipulated Protective Order does not entitle them to file confidential information
 9   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
10   and the standards that will be applied when a party seeks permission from the court
11   to file material under seal.
12         There is a strong presumption that the public has a right of access to judicial
13   proceedings and records in civil cases. In connection with non-dispositive motions,
14   good cause must be shown to support a filing under seal. See Kamakana v. City and
15   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
16   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
17   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
18   require good cause showing), and a specific showing of good cause or compelling
19   reasons with proper evidentiary support and legal justification, must be made with
20   respect to Protected Material that a party seeks to file under seal. The parties’ mere
21   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
22   without the submission of competent evidence by declaration, establishing that the
23   material sought to be filed under seal qualifies as confidential, privileged, or
24   otherwise protectable—constitute good cause.
25         Further, if a party requests sealing related to a dispositive motion or trial, then
26   compelling reasons, not only good cause, for the sealing must be shown, and the
27   relief sought shall be narrowly tailored to serve the specific interest to be protected.
28   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
                                                 3
                             STIPULATED [PROPOSED] PROTECTIVE ORDER
 1   each item or type of information, document, or thing sought to be filed or introduced
 2   under seal in connection with a dispositive motion or trial, the party seeking
 3   protection must articulate compelling reasons, supported by specific facts and legal
 4   justification, for the requested sealing order. Again, competent evidence supporting
 5   the application to file documents under seal must be provided by declaration.
 6          Any document that is not confidential, privileged, or otherwise protectable in
 7   its entirety will not be filed under seal if the confidential portions can be redacted.
 8   If documents can be redacted, then a redacted version for public viewing, omitting
 9   only the confidential, privileged, or otherwise protectable portions of the document,
10   shall be filed. Any application that seeks to file documents under seal in their
11   entirety should include an explanation of why redaction is not feasible.
12   2.     DEFINITIONS
13          2.1    Action: Henna M. Krishan v. Cision US Inc. et al., Case No. 8:17-cv-
14   02273-AG-DFM, United States District Court, Central District of California.
15          2.2    Challenging Party: a Party or Non-Party that challenges the
16   designation of information or items under this Order.
17          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
18   how it is generated, stored or maintained) or tangible things that qualify for
19   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
20   the Good Cause Statement.
21          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
22   their support staff).
23          2.5    Designating Party: a Party or Non-Party that designates information or
24   items that it produces in disclosures or in responses to discovery as
25   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES
26   ONLY”.
27          2.6    Disclosure or Discovery Material: all items or information, regardless
28   of the medium or manner in which it is generated, stored, or maintained (including,
                                                 4
                             STIPULATED [PROPOSED] PROTECTIVE ORDER
 1   among other things, testimony, transcripts, and tangible things), that are produced or
 2   generated in disclosures or responses to discovery in this matter.
 3         2.7    Expert: a person with specialized knowledge or experience in a matter
 4   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 5   an expert witness or as a consultant in this Action, and who has signed the
 6   “Acknowledgment and Agreement to Be Bound” (Exhibit A).
 7         2.8    “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES ONLY”
 8   Information or Items: information (regardless of how it is generated, stored or
 9   maintained) or tangible things that the Producing Party believes in good faith to
10   include private, proprietary, or personal information that has not been made
11   generally available to the public, and is highly sensitive such that its disclosure
12   would harm a Party’s business, give the other Party or a Non-Party an unfair
13   competitive advantage over that Party, or disclose private employee information
14   without that employee’s prior written consent.
15         2.9    House Counsel: attorneys who are employees of a party to this Action.
16   House Counsel does not include Outside Counsel of Record or any other outside
17   counsel.
18         2.10 Non-Party: any natural person, partnership, corporation, association or
19   other legal entity not named as a Party to this action.
20         2.11 Outside Counsel of Record: attorneys who are not employees of a
21   party to this Action but are retained to represent or advise a party to this Action and
22   have appeared in this Action on behalf of that party or are affiliated with a law firm
23   that has appeared on behalf of that party, and includes support staff.
24         2.12 Party: any party to this Action, including all of its officers, directors,
25   employees, consultants, retained experts, and Outside Counsel of Record (and their
26   support staffs).
27         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
28   Discovery Material in this Action.
                                                5
                            STIPULATED [PROPOSED] PROTECTIVE ORDER
 1         2.14 Professional Vendors: persons or entities that provide litigation
 2   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 3   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 4   and their employees and subcontractors.
 5         2.15 Protected Material: any Disclosure or Discovery Material that is
 6   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEYS’
 7   EYES ONLY”.
 8         2.16 Receiving Party: a Party that receives Disclosure or Discovery
 9   Material from a Producing Party.
10   3.    SCOPE
11         The protections conferred by this Stipulation and Order cover not only
12   Protected Material (as defined above), but also (1) any information copied or
13   extracted from Protected Material; (2) all copies, excerpts, summaries, or
14   compilations of Protected Material; and (3) any testimony, conversations, or
15   presentations by Parties or their Counsel that might reveal Protected Material.
16         Any use of Protected Material at trial shall be governed by the orders of the
17   trial judge. This Order does not govern the use of Protected Material at trial.
18   4.    DURATION
19         Even after final disposition of this litigation, the confidentiality obligations
20   imposed by this Order will remain in effect until a Designating Party agrees
21   otherwise in writing or a court order otherwise directs. Final disposition will be
22   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
23   or without prejudice; and (2) final judgment herein after the completion and
24   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
25   including the time limits for filing any motions or applications for extension of time
26   pursuant to applicable law.
27   ///
28   ///
                                                6
                            STIPULATED [PROPOSED] PROTECTIVE ORDER
 1   5.    DESIGNATING PROTECTED MATERIAL
 2         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 3   Each Party or Non-Party that designates information or items for protection under
 4   this Order must take care to limit any such designation to specific material that
 5   qualifies under the appropriate standards. The Designating Party must designate for
 6   protection only those parts of material, documents, items or oral or written
 7   communications that qualify so that other portions of the material, documents, items
 8   or communications for which protection is not warranted are not swept unjustifiably
 9   within the ambit of this Order.
10         Mass, indiscriminate or routinized designations are prohibited. Designations
11   that are shown to be clearly unjustified or that have been made for an improper
12   purpose (e.g., to unnecessarily encumber the case development process or to impose
13   unnecessary expenses and burdens on other parties) may expose the Designating
14   Party to sanctions.
15         If it comes to a Designating Party’s attention that information or items that it
16   designated for protection do not qualify for protection, that Designating Party must
17   promptly notify all other Parties that it is withdrawing the inapplicable designation.
18         5.2    Manner and Timing of Designations. Except as otherwise provided in
19   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
20   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
21   under this Order must be clearly so designated before the material is disclosed or
22   produced.
23         Designation in conformity with this Order requires:
24         (a) for information in documentary form (e.g., paper or electronic documents,
25   but excluding transcripts of depositions or other pretrial or trial proceedings), that
26   the Producing Party affix at a minimum, the legend “CONFIDENTIAL” or
27   “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES ONLY (hereinafter
28   “CONFIDENTIALITY legend”), to each page that contains protected material. If
                                                7
                            STIPULATED [PROPOSED] PROTECTIVE ORDER
 1   only a portion of the material on a page qualifies for protection, the Producing Party
 2   also must clearly identify the protected portion(s) (e.g., by making appropriate
 3   markings in the margins).
 4         A Party or Non-Party that makes original documents available for inspection
 5   need not designate them for protection until after the inspecting Party has indicated
 6   which documents it would like copied and produced. During the inspection and
 7   before the designation, all of the material made available for inspection shall be
 8   deemed “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES ONLY”. After the
 9   inspecting Party has identified the documents it wants copied and produced, the
10   Producing Party must determine which documents, or portions thereof, qualify for
11   protection under this Order. Then, before producing the specified documents, the
12   Producing Party must affix the CONFIDENTIALITY legend to each page that
13   contains Protected Material. If only a portion of the material on a page qualifies for
14   protection, the Producing Party also must clearly identify the protected portion(s)
15   (e.g., by making appropriate markings in the margins).
16         (b) for testimony given in depositions that the Designating Party identify all
17   protected testimony and Protected Material on the record, before the close of the
18   deposition. If the Designating Party states on the record during a deposition that
19   certain testimony concerns “CONFIDENTIAL-ATTORNEYS’ EYES ONLY”
20   information, all persons present who are not authorized to have access to such
21   information under this Order shall be excluded from the deposition and shall not re-
22   enter until the Designating Party agrees that the testimony is no longer of a
23   “CONFIDENTIAL-ATTORNEYS’ EYES ONLY” nature.
24         (c) for information produced in some form other than documentary and for
25   any other tangible items, that the Producing Party affix in a prominent place on the
26   exterior of the container or containers in which the information is stored the
27   appropriate CONFIDENTIALITY legend. If only a portion or portions of the
28
                                               8
                            STIPULATED [PROPOSED] PROTECTIVE ORDER
 1   information warrants protection, the Producing Party, to the extent practicable, shall
 2   identify the protected portion(s).
 3         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 4   failure to designate qualified information or items does not, standing alone, waive
 5   the Designating Party’s right to secure protection under this Order for such material.
 6   Upon timely correction of a designation, the Receiving Party must make reasonable
 7   efforts to assure that the material is treated in accordance with the provisions of this
 8   Order.
 9   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
10         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
11   designation of confidentiality at any time that is consistent with the Court’s
12   Scheduling Order.
13         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
14   resolution process under Local Rule 37.1 et seq.
15         6.3    Burden of Persuasion. The burden of persuasion in any such challenge
16   proceeding shall be on the Designating Party. Frivolous challenges, and those made
17   for an improper purpose (e.g., to harass or impose unnecessary expenses and
18   burdens on other parties) may expose the Challenging Party to sanctions. Unless the
19   Designating Party has waived or withdrawn the confidentiality designation, all
20   parties shall continue to afford the material in question the level of protection to
21   which it is entitled under the Producing Party’s designation until the Court rules on
22   the challenge.
23   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
24         7.1    Basic Principles. A Receiving Party may use Protected Material that is
25   disclosed or produced by another Party or by a Non-Party in connection with this
26   Action only for prosecuting, defending or attempting to settle this Action. Such
27   Protected Material may be disclosed only to the categories of persons and under the
28   conditions described in this Order. When the Action has been terminated, a
                                                9
                            STIPULATED [PROPOSED] PROTECTIVE ORDER
 1   Receiving Party must comply with the provisions of section 13 below (FINAL
 2   DISPOSITION).
 3         Protected Material must be stored and maintained by a Receiving Party at a
 4   location and in a secure manner that ensures that access is limited to the persons
 5   authorized under this Order.
 6         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 7   otherwise ordered by the court or permitted in writing by the Designating Party, a
 8   Receiving Party may disclose any information or item designated
 9   “CONFIDENTIAL” only to:
10         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
11   as employees of said Outside Counsel of Record to whom it is reasonably necessary
12   to disclose the information for this Action;
13         (b) the officers, directors, and employees (including House Counsel) of the
14   Receiving Party to whom disclosure is reasonably necessary for this Action;
15         (c) Experts (as defined in this Order) of the Receiving Party to whom
16   disclosure is reasonably necessary for this Action and who have signed the
17   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18         (d) the Court and its personnel;
19         (e) court reporters and their staff;
20         (f) professional jury or trial consultants, mock jurors, and Professional
21   Vendors to whom disclosure is reasonably necessary for this Action and who have
22   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23         (g) the author or recipient of a document containing the information or a
24   custodian or other person who otherwise possessed or knew the information;
25         (h) during their depositions, witnesses, and attorneys for witnesses, in the
26   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
27   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
28   not be permitted to keep any confidential information unless they sign the
                                                  10
                            STIPULATED [PROPOSED] PROTECTIVE ORDER
 1   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 2   agreed by the Designating Party or ordered by the court. Pages of transcribed
 3   deposition testimony or exhibits to depositions that reveal Protected Material may
 4   be separately bound by the court reporter and may not be disclosed to anyone except
 5   as permitted under this Stipulated Protective Order; and
 6         (i) any mediator or settlement officer, and their supporting personnel,
 7   mutually agreed upon by any of the parties engaged in settlement discussions.
 8         7.3    Disclosure of “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES
 9   ONLY” Information or Items. Unless otherwise ordered by the Court or permitted in
10   writing by the Designating Party, a Receiving Party may disclose any information or
11   item designated “CONFIDENTIAL-ATTORNEYS’ EYES ONLY” only to:
12         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
13   employees of said Outside Counsel of Record to whom it is reasonably necessary to
14   disclose the information for this Action;
15         (b) Experts (as defined in this Order) of the Receiving Party to whom
16   disclosure is reasonably necessary for this Action and who have signed the
17   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18         (c) the Court and its personnel;
19         (d) court reporters and their staff;
20         (e) professional jury or trial consultants, mock jurors, and Professional
21   Vendors to whom disclosure is reasonably necessary for this Action and who have
22   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23         (f) the author or recipient of a document containing the information or a
24   custodian or other person who otherwise possessed or knew the information;
25         (g) during their depositions, witnesses, and attorneys for witnesses, in the
26   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
27   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
28   will not be permitted to keep any confidential information unless they sign the
                                                  11
                            STIPULATED [PROPOSED] PROTECTIVE ORDER
 1   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 2   agreed by the Designating Party or ordered by the Court. Pages of transcribed
 3   deposition testimony or exhibits to depositions that reveal Protected Material may
 4   be separately bound by the court reporter and may not be disclosed to anyone except
 5   as permitted under this Order; and
 6         (h) any mediator or settlement officer, and their supporting personnel,
 7   mutually agreed upon by any of the parties engaged in settlement discussions.
 8         Notwithstanding the foregoing, the Parties may mutually agree in writing to
 9   allow one or more identified employees of the Receiving Party to access information
10   or items designated “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES ONLY”
11   subject to the conditions, restrictions, and obligations set forth in this Order and any
12   other agreed upon conditions, restrictions, and obligations on a case by case basis
13   without having to seek leave of court.
14   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
15   IN OTHER LITIGATION
16         If a Party is served with a subpoena or a court order issued in other litigation
17   that compels disclosure of any information or items designated in this Action as
18   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES
19   ONLY” that Party must:
20             (a) promptly notify in writing the Designating Party. Such notification
21   shall include a copy of the subpoena or court order;
22             (b) promptly notify in writing the party who caused the subpoena or order
23   to issue in the other litigation that some or all of the material covered by the
24   subpoena or order is subject to this Protective Order. Such notification shall include
25   a copy of this Stipulated Protective Order; and
26             (c) cooperate with respect to all reasonable procedures sought to be
27   pursued by the Designating Party whose Protected Material may be affected.
28
                                                12
                            STIPULATED [PROPOSED] PROTECTIVE ORDER
 1         If the Designating Party timely seeks a protective order, the Party served with
 2   the subpoena or court order shall not produce any information designated in this
 3   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEYS’
 4   EYES ONLY” before a determination by the court from which the subpoena or
 5   order issued, unless the Party has obtained the Designating Party’s permission. The
 6   Designating Party shall bear the burden and expense of seeking protection in that
 7   court of its confidential material and nothing in these provisions should be construed
 8   as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
 9   directive from another court.
10   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
11   PRODUCED IN THIS LITIGATION
12         (a) The terms of this Order are applicable to information produced by a Non-
13   Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
14   CONFIDENTIAL-ATTORNEYS’ EYES ONLY”. Such information produced by
15   Non-Parties in connection with this litigation is protected by the remedies and relief
16   provided by this Order. Nothing in these provisions should be construed as
17   prohibiting a Non-Party from seeking additional protections.
18         (b) In the event that a Party is required, by a valid discovery request, to
19   produce a Non-Party’s confidential information in its possession, and the Party is
20   subject to an agreement with the Non-Party not to produce the Non-Party’s
21   confidential information, then the Party shall:
22                (1) promptly notify in writing the Requesting Party and the Non-Party
23   that some or all of the information requested is subject to a confidentiality
24   agreement with a Non-Party;
25                (2) promptly provide the Non-Party with a copy of the Stipulated
26   Protective Order in this Action, the relevant discovery request(s), and a reasonably
27   specific description of the information requested; and
28
                                               13
                            STIPULATED [PROPOSED] PROTECTIVE ORDER
 1                (3) make the information requested available for inspection by the
 2   Non-Party, if requested.
 3         (c) If the Non-Party fails to seek a protective order from this court within 14
 4   days of receiving the notice and accompanying information, the Receiving Party
 5   may produce the Non-Party’s confidential information responsive to the discovery
 6   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 7   not produce any information in its possession or control that is subject to the
 8   confidentiality agreement with the Non-Party before a determination by the court.
 9   Absent a court order to the contrary, the Non-Party shall bear the burden and
10   expense of seeking protection in this court of its Protected Material.
11   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
13   Protected Material to any person or in any circumstance not authorized under this
14   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
15   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
16   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
17   persons to whom unauthorized disclosures were made of all the terms of this Order,
18   and (d) request such person or persons to execute the “Acknowledgment and
19   Agreement to Be Bound” that is attached hereto as Exhibit A.
20   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
21   PROTECTED MATERIAL
22         When a Producing Party gives notice to Receiving Parties that certain
23   inadvertently produced material is subject to a claim of privilege or other protection,
24   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
25   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
26   procedure may be established in an e-discovery order that provides for production
27   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
28   (e), insofar as the parties reach an agreement on the effect of disclosure of a
                                               14
                            STIPULATED [PROPOSED] PROTECTIVE ORDER
 1   communication or information covered by the attorney-client privilege or work
 2   product protection, the parties may incorporate their agreement in the stipulated
 3   protective order submitted to the court.
 4   12.   MISCELLANEOUS
 5         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 6   person to seek its modification by the Court in the future.
 7         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 8   Order, no Party waives any right it otherwise would have to object to disclosing or
 9   producing any information or item on any ground not addressed in this Order.
10   Similarly, no Party waives any right to object on any ground to use in evidence of
11   any of the material covered by this Order.
12         12.3 Filing Protected Material. A Party that seeks to file under seal any
13   Protected Material must comply with Local Civil Rule 79-5. Protected Material
14   may only be filed under seal pursuant to a court order authorizing the sealing of the
15   specific Protected Material at issue. If a Party’s request to file Protected Material
16   under seal is denied by the court, then the Receiving Party may file the information
17   in the public record unless otherwise instructed by the court.
18   13.   FINAL DISPOSITION
19         After the final disposition of this Action, as defined in paragraph 4, within 60
20   days of a written request by the Designating Party, each Receiving Party must return
21   all Protected Material to the Producing Party or destroy such material. As used in
22   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
23   summaries, and any other format reproducing or capturing any of the Protected
24   Material. Whether the Protected Material is returned or destroyed, the Receiving
25   Party must submit a written certification to the Producing Party (and, if not the same
26   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
27   (by category, where appropriate) all the Protected Material that was returned or
28   destroyed and (2) affirms that the Receiving Party has not retained any copies,
                                                15
                            STIPULATED [PROPOSED] PROTECTIVE ORDER
 1   abstracts, compilations, summaries or any other format reproducing or capturing any
 2   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 3   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 4   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 5   reports, attorney work product, and consultant and expert work product, even if such
 6   materials contain Protected Material. Any such archival copies that contain or
 7   constitute Protected Material remain subject to this Protective Order as set forth in
 8   Section 4 (DURATION).
 9   ///
10   ///
11   ///
12   ///
13   ///
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                               16
                            STIPULATED [PROPOSED] PROTECTIVE ORDER
 1   14.   VIOLATION
 2         Any violation of this Order may be punished by appropriate measures
 3   including, without limitation, contempt proceedings and/or monetary sanctions.
 4

 5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6   DATED: September 28, 2018                  STILLWELL LAW OFFICE, P.C.
 7

 8                                              By:      /s/ Geniene B. Stillwell
                                                      Geniene B. Stillwell
 9                                                    Freda Tjoarman
10                                              Attorneys for Plaintiff Henna Krishan
11

12   DATED: September 28, 2018                  ARENT FOX LLP
13

14                                              By:     /s/ Mark Phillips
                                                      Mark Phillips
15                                                    Sadaf Bathaee
16                                              Attorneys for Defendant Cision US Inc.
17

18         I, Mark Phillips, in accordance with Local Rule 5-4.3.4, attest that all other
19   signatories listed, and on whose behalf this filing is submitted, concur in the filing’s
20   content and have authorized the filing.
21   Dated: September 28, 2018                          /s/ Mark Phillips
                                                              Mark Phillips
22

23   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
24

25   DATED: October 2, 2018
                                                     Hon. Douglas F. McCormick
26                                                   United States Magistrate Judge
27

28
                                                17
                            STIPULATED [PROPOSED] PROTECTIVE ORDER
 1                                         EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4   I, _____________________________ [print or type full name], of
 5   _________________ [print or type full address], declare under penalty of perjury
 6   that I have read in its entirety and understand the Stipulated Protective Order that
 7   was issued by the United States District Court for the Central District of California
 8   on [date] in the case of Henna M. Krishan v. Cision US Inc. et al., Case No. 8:17-
 9   cv-02273-AG-DFM. I agree to comply with and to be bound by all the terms of this
10   Stipulated Protective Order and I understand and acknowledge that failure to so
11   comply could expose me to sanctions and punishment in the nature of contempt. I
12   solemnly promise that I will not disclose in any manner any information or item that
13   is subject to this Stipulated Protective Order to any person or entity except in strict
14   compliance with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for enforcing the terms of this Stipulated
17   Protective Order, even if such enforcement proceedings occur after termination of
18   this action. I hereby appoint __________________________ [print or type full
19   name] of _______________________________________ [print or type full address
20   and telephone number] as my California agent for service of process in connection
21   with this action or any proceedings related to enforcement of this Stipulated
22   Protective Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25   Printed name: _______________________________
26

27   Signature: __________________________________
28
                                                18
                            STIPULATED [PROPOSED] PROTECTIVE ORDER
